Citation Nr: 1446308	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-46 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a respiratory condition.

3.  Entitlement to service connection for alcohol dependency, to include as secondary to a service-connected disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cocaine dependency as a result of Department of Veterans Affairs medical treatment.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow condition as a result of Department of Veterans Affairs medical treatment.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right hip condition as a result of Department of Veterans Affairs medical treatment.

7.  Entitlement to service connection for a psychiatric condition, to include adjustment disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2010, April 2011, and November 2011, of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Virtual VA claims file.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's low back condition is related to his service.

2.  The most probative evidence of record is against a finding that the Veteran has a respiratory disability that is related to his service.

3.  The most probative evidence of record is against a finding that the Veteran's alcohol dependency is proximately due to or the result of his service, or is proximately due to, related to or been aggravated by any service-connected disability.

4.  The proximate cause of any additional cocaine dependency during and following treatment of the Veteran by VA is not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment; or an event not reasonably foreseeable.

5.  The Veteran does not have residuals of a right elbow injury that are shown to be the result of participation in the compensated work therapy (CWT) program.

6.  The Veteran does not have residuals of a right hip injury that are shown to be the result of participation in the compensated work therapy (CWT) program


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2014).

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.380 (2014).

3.  The criteria for service connection for alcohol dependency have not been met.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.380 (2014).

4.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for cocaine dependency, have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).

5.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right elbow condition, have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).

6.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right hip condition, have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in April 2009, August 2009, January 2011, and June 2011.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The claims file includes service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and lay statements in support of the Veteran's claim.  The Veteran has indicated that there are more VA treatment records.  In two November 2009 memorandums, VA provided formal findings that records from January 1986 to June 1995 at the North Chicago VAMC and from January 1986 to May 2007 at the Hines VAMC are unavailable.  The memorandums document all the steps that were taken to find the records and conclude that all "efforts to obtain the needed information have been exhausted and further attempts are futile."  The Board agrees and is satisfied that all steps have been exhausted.

The Board has considered the other statements of records and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded VA examinations in February 2010 for the Veteran's claimed respiratory condition and back condition.  The examinations and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the Veteran's full history.

No VA examination has been secured in connection with the service connection claim for alcohol dependency and the 38 U.S.C.A. § 1151 claims for a right elbow condition, a right hip condition, and cocaine dependency because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is no competent evidence indicating that these conditions may be related to service or from VA treatment.  No examination is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Diseases of allergic etiology, including bronchial asthma, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  An increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  1151 Criteria

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to establish entitlement to § 1151 benefits, all three of the following factors must be shown: (1) disability/additional disability, (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the claimant has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).  Continuation or natural progress of a disease or injury is not caused by VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by the Veteran's failure to follow medical instructions is not disability caused by treatment.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, the claimant must show that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

IV.  Analysis

A.  Low Back

The Veteran's service treatment records (STR) show treatment for back pain in September 1982.  The Veteran indicated that he hurt his back shoveling snow.  The STR note indicates that the Veteran had a hard time straightening up after bending over.  The Veteran's range of motion (ROM) was noted to be "good."  The Veteran was diagnosed with muscle strain and given muscle relaxers and put on a physical profile.  No other STRs pertain to the Veteran's back.

The Veteran underwent a separation examination in August 1983.  Clinical evaluation of his spine showed normal results.  On his Report of Medical History, the Veteran checked "no" to having chronic back pain.  He also wrote that he was in "good health."  He only indicated that he had been treated for a "severe cold" in November of 1980.

The Veteran underwent a VA examination in February 2010.  The report provides the following history: the Veteran "served as a combat engineer in the service which entailed significantly intense labor using air hammers, sledgehammers and the like.  He did present to sick call in September 1982 with low back pain of four days' duration after shoveling [snow].  He had a hard time straightening up and he was put on muscle relaxants and several days of light duty.  There are no other records or indications of low back pain, including on his medical discharge examination."

The examiner reported that the Veteran stated "that he began work in the construction field after service.  By then, he was involved with drugs and alcohol and was missing time from work; he states that he was drinking because of his back.  He states he went to Cook County Hospital for treatment; there are no records to that effect.  He states his mother took care of him when he had back trouble; she was a nurse."

In reviewing the claims file, the examiner noted that the Veteran "has had problems with his low back on and off for years...  He was seen in the Emergency Room [in November 2009] with low back symptoms.  There was no specific injury.  He does work for CWT on the grounds here at the Zablocki VA doing labor-type work.  He was given 4 mg of dexamethasone in the left gluteus maximus and ibuprofen."  The Veteran "was seen in follow-up by his primary care physician [in December 2009]; he was feeling a whole lot better.  He was on ibuprofen three times a day."  At the visit, the Veteran stated "he had been having back problems on and off for 20 years."  The examiner noted that "X-rays were unremarkable."  The Veteran was given a lumbar brace.  There was some spasm of the paraspinous muscles."

On physical examination, the examiner indicated that the "spine is well aligned. The pelvis is level.  [The Veteran] is able to flex to 70 degrees, side bend to 20 degrees, rotate his spine 30 degrees bilaterally, and extend to 15 degrees with mild discomfort at the extremes of range of motion upon repetition times three with fair to good strength.  No spasm or incoordination.  Gait is normal.  Neurologic examination of the lower extremities is normal.  He has percussion tenderness with the slightest touch, out of proportion to the amount of percussion force used."

The examiner also reported that there "has been no incapacitation and no radiation.  He does have a back brace, and is wearing it today.  No cane, though he says he has used one.  He states he cannot really walk any distance when he has activation of the pain, which is for 2 days out of 4.  The pain rises to a '7 on a scale of 10.  No effect on his activities of daily living.  No bowel or bladder incontinence issues.  He states he has to have the others cover for him while working at CWT such as shoveling snow."

The examiner provided the following impressions: "1. Low back strain during active military service documented times one with normal discharge examination.  2. No evidence of chronic degenerative low back condition in the ensuing 27 years.  No current evidence for any chronic low back problem related to active military service."

Current VA treatment records show complaints of back pain and the use of analgesic cream.  The Veteran claims that he started going to VA medical centers for help in 1990.  There are extensive records from the 1990s; however, none of the reports from that decade show treatment or complaints of back pain.  The November 2009 VA records show that the Veteran presented to the emergency room for back pain as discussed above and in the examination report.  However, that note and the follow-up notes, do not offer any opinion on etiology.

The Board also reviewed the Veteran's SSA records.  However, the only pertinent SSA records are VA treatment records.

The only other evidence in the record concerning the etiology of the Veteran's back are the Veteran's own statements and the written statement provided by a fellow service member.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  The Veteran testified at the Board hearing that he did not mention his back pain at the separation examination because he was in a rush to get out of the military and did not know better.  The Board finds that this statement lacks credibility because the Veteran did take the time to report his severe cold during service on his Report of Medical History at his separation examination.

In sum, while the Veteran was treated for back pain in service, the evidence supports a finding that the problem resolved.  At his separation examination, the Veteran denied back pain and clinical evaluation showed a normal back.  The first post-service evidence of the Veteran's back disability was many years after his separation from active duty.  Also, in 2009 when the Veteran was seen in the emergency room he indicated that he had been suffering back pain for 20 years, which would have been 1989, many years after service.  The competent medical evidence does not establish that the Veteran's back condition was caused or aggravated by service.  The VA examiner opined that the Veteran's condition is not related to service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).




B.  Respiratory Condition

The Veteran's STR show that on the Veteran's entrance into service he reported a history of hay fever.  However, at his entrance examination in October 1980, clinical evaluation of the Veteran's nose, sinus, mouth and throat, and lungs and chest were all normal.  He was not diagnosed with any allergic condition.  Therefore, the Board finds that the Veteran is presumed to have been sound upon entrance into service.

During service, there was no objective evidence of any chronic lung or respiratory problems.  There are several entries showing treatment for cold symptoms and the Veteran had pneumonia once during service, discussed below.  The Board notes that the Veteran underwent a separation examination in August 1983.  Clinical evaluation of his lungs and chest showed normal results.  On his Report of Medical History, the Veteran checked "no" to having ever had hay fever.  He also denied ear, nose or throat trouble, asthma, shortness of breath, chronic cough, and pain or pressure in the chest.  He also wrote that he was in "good health."  

The Veteran underwent a VA examination in February 2010.  The examination report provides the following history: "The Veteran states that he had hay fever-type symptoms prior to the service and records indicate that he was seen for associated allergic conjunctivitis in the eye department during active duty.  He denies any asthma or other respiratory-type symptoms prior to the service.  Medical service records in the C-file indicate that he was seen on several occasions during his tour in the service for sore throat and upper respiratory-type symptoms and he was treated symptomatically.  He was seen on October 26, 1980 in follow-up for an October 23rd visit with sore throat of four days duration.  It was felt he had 'a cold.'  His chest was clear.  On the 26th, however, he was seen with 'ARD' for one day duration.  He had a 102.7 temperature with bilateral lung rales and was felt to have pneumonia.  He evidently was admitted for three days to the dispensary.  A discharge note states that he was hospitalized for ARD (Acute Respiratory Disease) and was treated with penicillin...  He was given light duty for several more days.  There are no other pulmonary symptoms noted in the service.  He was seen on October 24, 1981 for a sore throat.  His lungs were clear.  He was seen again on May 9, 1983 for flu-type symptoms, coughing, and sore throat.  His tonsils were inflamed.  He was given penicillin.  There were two follow-up visits but not regarding the lungs.  Chest x-ray was normal."

The Veteran stated that he has smoked one pack of cigarettes a day since the service.  "In the 1990s, [the Veteran] was seen for bronchitis while in prison and remembers being given an inhaler.  He was also noted to have a positive PPD test and was treated with INH prophylactically, for one year.  Chest x-rays done [at VA] over the past two years have been normal.  Notes from his Zablocki VA computerized medical records show no complaints of respiratory symptoms on a general physical in 2008.  The Veteran states that he has a periodic cough productive of yellow sputum.  No hemoptysis, incapacitation.  Some dyspnea with overexertion.  He is not on any medications; he has not used an inhaler but he has noted wheezing at times.  Multiple chest x-rays taken at the North Chicago VA, the Hines VA, and here at the Zablocki VA have been normal since the early 1990s."

"On physical examination, [the Veteran] was not in any respiratory distress; he [was] not coughing.  Breath sounds are somewhat diminished.  There is no cyanosis.  No increase in AP diameter.  There is no neck vein distention, hepatomegaly, or peripheral edema.  Pulmonary function studies here on 02/08/10 invalid because of poor and variable effort."

The examiner provided the following impression: "1. Allergic rhinitis and conjunctivitis with onset prior to active military service and not permanently aggravated by active military service.  He has used nasal inhalers in the past but none currently.  He has good patency bilaterally of the notes, greater than 50%.  2. Pneumonia during active military service treated and resolved.  3. Recurrent usual upper respiratory infections during active military service and since resolved.  4. No evidence for chronic lung disease during active military service; now more likely than not early COPD from chronic smoking.  5. PPD converter with one year of INH prophylaxis unrelated to active military service."

There are extensive VA treatment records in the claims file.  The records of note were mentioned above in the discussion of the examination report.  Since the examination, the only record of note comes from October 2010 at the Milwaukee VAMC.  The Veteran denied "any current problems" but mentioned a "possible past [history] of asthma."  The note also indicates that the Veteran is "not needing any meds."

The only other evidence in the record concerning the Veteran's claimed respiratory condition is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the respiratory condition at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  The Veteran testified at the Board hearing that he had hay fever prior to service and suffered increased symptoms during service.  The Board finds that this statement lacks credibility because the Veteran responded "no" to having hay fever at his separation examination.

In sum, the Board finds that the Veteran is not entitled to service connection for any respiratory condition.  In terms of hay fever and allergies, the STRs do not indicate that any ailment was "noted" on entrance.  While the Veteran reported a history of hay fever, it was not diagnosed at the time.  Further, the only evidence of allergies in service is a treatment report for conjunctivitis of the eye, which was resolved and there was no residual condition at separation.  The Board also notes that there is no evidence of chronic allergies since service.  The Veteran claimed to have used an inhaler while in prison, but he has repeatedly denied current treatment.  Therefore, the Board finds that the Veteran does not have chronic allergies for purpose of 38 C.F.R. § 3.380 during service or since leaving service.

Further, the Veteran's other respiratory conditions during service resolved.  The VA examiner concluded that the Veteran's pneumonia and other upper respiratory infections resolved during service.  The examiner noted that chest X-rays were consistently normal and that the evidence does not support a finding that there was a chronic lung disease during active military service.  Finally, the examiner noted that the problems the Veteran now has are "more likely than not early COPD from chronic smoking."  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

C.  Alcohol Abuse

The Veteran asserts that his alcohol abuse is caused by his back pain.  As the Veteran is not service-connected for a back condition, secondary service connection cannot be established, as a matter of law, for his alcohol abuse on a secondary basis.

In considering the Veteran's claim on a direct basis, the board notes that there is no evidence of complaints, treatment or diagnosis of alcohol abuse during service.  Nor has the Veteran made any argument that he suffered from alcohol abuse until many years after service.  Therefore, he is not entitled to service connection for alcohol dependency.

D.  Cocaine Dependency

The Veteran claims that he suffered from cocaine dependency due to an experimental drug he was given at the Hine VAMC.  Treatment records show that the Veteran was hospitalized at the Hines VAMC in February 1991 for drug dependence and alcohol abuse.  Those records and records from Milwaukee VAMC indicate that the Veteran had a history of cocaine abuse and dependence from at least 1988.  There is no indication in the record that his hospitalization in 1991 caused his drug dependence.  Also, there is no mention of an experimental drug in the treatment records.

In a letter dated in January 2011, the RO asked the Veteran to indicate the name of the medication he was administered during his treatment.  The Veteran listed "tardive dyskinesia" in his Notice of Disagreement as the drug he took.  The Board notes that this is not a drug, but, rather, it is the name of a disorder.  The RO had mentioned 'tardive dyskinesia' in the April 2011 rating decision prior to the Veteran listing it as the experimental drug he took.  Based on the foregoing, the Board concludes that there is no evidence that the Veteran was given an experimental drug.
Further, the evidence prior and subsequent to his admission to treatment in February 1991, has consistently indicated that the Veteran began struggling with alcohol and cocaine dependence since the 1980s.  In fact, at the Board hearing, the Veteran admitted to using cocaine prior to his admission in 1991.

In sum, there is no competent medical evidence to support that the Veteran took any experimental drug that caused his cocaine dependence.  The only evidence in support of the Veteran are his own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the cocaine dependence at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran's repeated admissions to using cocaine prior to his 1991 admission into treatment degrade his credibility.

After weighing the evidence, the Board concludes that the preponderance of the evidence is against a finding that that additional disability is due to an unforeseeable event, or carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or on the furnishing of care without his informed consent.  Because the proximate cause element of a 38 U.S.C.A. § 1151 claim is not met, his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Right Elbow and Hip

Compensation is payable for any disability which is caused by VA hospitalization, medical or surgical treatment, vocational rehabilitation, compensated work therapy program (CWT), or as the result of having submitted to a VA medical examination.  The evidence must show that the Veteran's additional disability is actually the result of the VA care.  For training and rehabilitation services or compensated work therapy program, it must be shown that the Veteran' s participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability.  Merely showing that a Veteran has additional disability is not sufficient to establish causation.
The evidence fails to establish that VA medical or educational services were the proximate cause of additional disability.  The Veteran claims that he fell in July 2011 in the domiciliary while participating in CWT.  He claims he slipped on a wet floor and injured his hip and elbow.  Treatment records from the Milwaukee VAMC show that he was seen at that time and reported having slipped on a wet floor.  The Veteran fell on his right side and reported right elbow and right hip pain.

X-rays revealed no acute injury.  The Veteran was assessed with contusions.  He was given pain medication for treatment.  However, there are no further treatment records regarding his elbow or hip.

The only other evidence in the record concerning the Veteran's right hip and elbow condition are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, diagnosis of these conditions falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Further, the Board does not find the Veteran's statements credible.  At the Board hearing he indicated that he continues to have pain in his right shoulder and hip.  However, the there are no other medical records indicating that he has a disability caused from the fall.  In weighing the medical evidence and the Veteran's lay statements, the Board gives greater weight to the medical evidence of record that indicates the Veteran suffered contusions but no permanent injury from his fall.

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Further, the Court has indicated that in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a respiratory condition is denied.

Entitlement to service connection for alcohol dependency, to include as secondary to a service-connected disability, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for cocaine dependency as a result of Department of Veterans Affairs medical treatment is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow condition as a result of Department of Veterans Affairs medical treatment is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right hip condition as a result of Department of Veterans Affairs medical treatment is denied.


REMAND

The Veteran claims that he suffers from adjustment disorder and depression due to events in service, including suffering from hemorrhoids.  The claims file includes extensive post-service psychiatric treatment notes indicating diagnosis of depression.  However, the notes do not provide an opinion on whether the Veteran's psychiatric condition is etiologically related to the Veteran's active duty service.  The Veteran has not undergone a VA psychiatric examination.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A VA medical opinion is necessary to determine the etiology of any currently diagnosed mental disorder, to include whether the Veteran has an acquired psychological disorder due to his period of service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

Whether it is at least as likely as not that any currently demonstrated psychiatric disorder is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If any of the benefits sought on appeal remain denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


